        Case 2:19-cr-00215-APG-BNW Document 21 Filed 05/08/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
 7   Attorney for Enrique Galindo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00215-APG-BNW

12                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          PRETRIAL MOTION DEADLINES
13          v.                                            (Second Request)
14   ENRIQUE GALINDO,
                                                                    ORDER
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Paul D. Riddle, Assistant Federal Public Defender, counsel for Enrique Galindo, that the
21   previously ordered deadline for filing of pretrial motions be vacated and that the parties herein
22   shall have to and including May 15, 2020, within which to file the Defendant’s pretrial motions.
23          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
24   shall have to and including May 29, 2020, to file any and all responsive pleadings.
25          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
26   shall have to and including June 5, 2020, to file any and all replies to dispositive motions.
        Case 2:19-cr-00215-APG-BNW Document 21 Filed 05/08/20 Page 2 of 4




 1           The Stipulation is entered into for the following reasons:
 2           1.     Counsel for the defendant needs additional time to discuss the case with the
 3   defendant before the filing of pretrial motions.
 4           2.     The defendant is incarcerated and does not object to the continuance.
 5           3.     The parties agree to the continuance.
 6           4.     The additional time requested herein is not sought for purposes of delay, but
 7   merely to allow counsel for defendant sufficient time within which to discuss the case with his
 8   client and prepare appropriate motions.
 9           5.     Additionally, denial of this request for continuance could result in a miscarriage
10   of justice.
11           This is the second stipulation to continue filed herein.
12           DATED this 8th day of May, 2020.
13    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
14
15       /s/ Paul D. Riddle                                /s/ Kevin D. Schiff
      By_____________________________                   By_____________________________
16
      PAUL D. RIDDLE                                    KEVIN D. SCHIFF
17    Assistant Federal Public Defender                 Assistant United States Attorney

18
19
20
21
22
23
24
25
26
                                                        2
           Case 2:19-cr-00215-APG-BNW Document 21 Filed 05/08/20 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00215-APG-BNW
 4
                     Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5                                                         OF LAW AND ORDER
              v.
 6
     ENRIQUE GALINDO,
 7
                     Defendant.
 8
 9
10                                        FINDINGS OF FACT
11            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13            1.     Counsel for the defendant needs additional time to discuss the case with his
14   client before the filing of pretrial motions.
15            2.     The defendant is incarcerated and does not object to the continuance.
16            3.     The parties agree to the continuance.
17            4.     The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time within which to discuss the case with his
19   client and prepare appropriate motions.
20            5.     Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22
23   ///
24   ///
25   ///
26
                                                       3
        Case 2:19-cr-00215-APG-BNW Document 21 Filed 05/08/20 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including May
 3   15, 2020, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 29, 2020 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including June 5, 2020 to file any and all replies to dispositive motions.
 8          Dated: May
            DATED       8, 2020.
                   this ____ day of May, 2020.
 9                                                                            _____
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
